Citation Nr: 0512326	
Decision Date: 05/04/05    Archive Date: 05/18/05	

DOCKET NO.  04-11 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1955 to September 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Milwaukee, Wisconsin, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  Evidence requisite for an equitable disposition of the 
claim addressed by this decision has been developed and 
obtained, and all due process has been accorded.

2.  Any current right knee disability was not present in 
service or for years thereafter, and is not shown to be 
related to service-connected disability, including rheumatic 
fever.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, nor may one be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative seek entitlement to 
service connection for a right knee disability.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A review of the claims folder reveals that the veteran was 
informed by communication dated in July 2002 of the specific 
duties imposed upon VA by the new law.  He was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Further, he was advised of the types 
of evidence VA would assist him in obtaining and what 
information or evidence VA needed from him.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant of information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant of the information and evidence that VA 
will seek to provide; (3) inform the claimant of what 
information and evidence the claimant is to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

VA's General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
the General Counsel endorsed the notice requirements cited 
above and held that, to comply with VCAA requirements, "the 
Board must ensure that compliant notice is provided unless 
the Board makes findings regarding the completeness of the 
record or as to other facts that would permit [a conclusion] 
that the notice error was harmless, including an enumeration 
of all evidence now missing from the record that must be a 
part of the record for the claimant to prevail in the claim."  
VAOPGCPREC 7-2004.

As noted above, in the July 2002 communication, the veteran 
was informed of the specific duties imposed upon VA by the 
VCAA.  He was also informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Further, he was advised of the types of evidence VA would 
assist him in obtaining and what information or evidence VA 
needed from him.

Although the notice letter that has been provided to him did 
not specifically contain the "fourth element," the Board 
finds that the veteran has otherwise been fully informed of 
the need to give to VA any evidence pertaining to his claim.  
In this regard, the RO informed him in a January 2003 rating 
action and the March 2004 statement of the case of the 
reasons for the denial of his claim, and, in so doing, 
informed him of the evidence needed to substantiate the 
claim.  

All the VCAA essentially requires is that the duty to notify 
is satisfied and that a claimant is given the opportunity to 
submit information and evidence in support of a claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board finds the veteran has had ample opportunity to 
provide any additional evidence in support of his claim.  He 
has been informed what the evidence had to show to establish 
the benefit he is seeking, namely service connection.  Thus, 
any error in not providing a single notice to him covering 
all content requirements set forth in Pelegrini is harmless 
error.  

With regard to VA's duty to assist, the Board notes that 
service medical records as well as VA medical records are in 
the claims file and have been reviewed by both the RO and the 
Board in connection with the claim.  Private medical records 
are also in the claims file.  In particular, the veteran was 
accorded a comprehensive orthopedic examination by VA in 
October 2004.  In view of the foregoing, the Board finds that 
VA has satisfied its duty to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, in accordance with the requirements 
of the VCAA.  The Board, therefore, finds no useful purpose 
would be served by remanding the case for yet more 
development.  Hence, no further notice or assistance to the 
veteran is required in order to fulfill VA's duty to assist 
him in the development of his claim.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

Where the determinative issue involves a question of medical 
causation or medical diagnosis, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses the required specialized 
medical training and/or knowledge, nor is it contended 
otherwise.

Factual Evidence

A review of the service medical records discloses that at the 
time of preenlistment examination in December 1954, there 
were no complaints or abnormalities with regard to the right 
knee or rheumatic fever.

The veteran was hospitalized from late May to mid-June 1955 
for rheumatic fever without heart involvement.  A moderate 
amount of left knee effusion was noted, but there were no 
findings with regard to problems with the right knee.

The veteran was also hospitalized for several days in March 
1956 for swelling and soreness of the right knee.  The 
symptoms resolved with heat lamp treatment and Aspirin, and 
he was returned to duty.  He was given a diagnosis of 
arthritis, not elsewhere classified, right knee, cause 
undetermined, in line of duty.  Treatment reports referred to 
possible rheumatic cause or to the possible beginning of 
Osgood-Schlatter's disease.  An impression of possible mild 
rheumatic arthritis of the right knee was also noted.  
Notation was made that an X-ray study showed normal bony 
structures of the femoral condyles and tibia.  The articular 
cleft was regular, but slightly more broad than normal, and 
the patella was higher than normal.  The findings were 
apparently attributed to increased synovial fluid in the knee 
joint.  This notation was made at the time of the separation 
examination in August 1956.  However, clinical examination 
was entirely normal.

The post service medical evidence includes reports of private 
medical treatment in the mid-1970's for a history of 
rheumatic fever.  There was no reference to right knee 
difficulties.

At the time of an October 1979 outpatient visit, the veteran 
expressed complaints regarding the left knee following a 
recent fall.  There was no reference to the right knee.  

At the time of a December 1992 outpatient visit the veteran 
complained of stiffness and recurrent effusions involving the 
right knee.  Normal clinical findings of the right knee were 
recorded.  However, an X-ray study showed Pellegrini-Stieda 
disease.

The veteran was accorded an examination of the joints by VA 
in October 2004.  History was recorded and examination was 
conducted.  The assessment was degenerative joint disease by 
clinical evidence of both knees, worse on the right than on 
the left, with evidence of mild medial ligamental laxity, and 
possible meniscal tear of the right knee by history and 
examination.  The examiner stated that, based on the evidence 
provided, and the veteran's past medical history, current 
examination, and a review of the evidence of record, it was 
his opinion that the veteran's right knee disability was 
"less likely as not (i.e. less than 50/50 probability) caused 
by or result of an episode of his rheumatic fever during his 
service."

The examiner stated there was insufficient evidence to link 
the veteran's history of long-term sequelae of rheumatic 
heart fever to any current condition.  The examiner noted 
that, while a regular heartbeat was noted on physical 
examination and no murmur was ascertained, the veteran had 
been documented as having a systolic ejection murmur by other 
physicians on other examinations.  The examiner stated this 
might simply reflect a greater degree of skill by the other 
physicians.  He added that, however, secondary to the lack of 
physical findings by both the veteran's history and on 
current examination, it appeared that "without any new 
evidence coming forward, that this incident was transitory in 
nature."

With regard to the right knee complaints of pain, swelling, 
giving way, and so forth, the examiner stated, "These likely 
represent normal aging and degenerative joint problems, as 
there was nothing discovered on exam or by history that would 
definitely point to an etiology of rheumatic fever as the 
cause of the right knee arthritis.  Furthermore, according to 
the patient's VA service record, there has been little 
documentation to support the patient's claim of a 
longstanding right knee problem...."

The examiner noted that the veteran did not report for X-ray 
studies of the knee.  He stated that in the absence of such 
evidence, it was his opinion that "the claim of patient's 
[the veteran] right knee disability as secondary to his 
episode of rheumatic fever, is less likely than not the 
case."

Analysis

Based on a review of the entire evidence of record, the Board 
finds that the evidence fails to show that the veteran's 
current right knee difficulties are attributable to his 
military service.  Although the veteran believes that he has 
right knee problems resulting from his time on active duty, 
as a layperson he is not considered competent to offer 
medical opinions, and his testimony to that effect does not, 
therefore, provide a basis upon which to establish service 
connection.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of providing an 
opinion on a matter regarding medical knowledge), affirmed 
sub nom Routen v. West, 142 F.3d 1,434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran's assertions regarding 
his right knee disability are, therefore, not probative or 
competent.  

The Board notes that the veteran was accorded a comprehensive 
orthopedic examination by VA in October 2004.  The examiner 
had access to the entire claims folder.  It was his opinion, 
based on review of the veteran's history, that it was less 
likely than not that the veteran's right knee difficulties 
had been caused by or were the result of service, including 
an episode of rheumatic fever during service.  The examiner 
referred to the veteran's service records showing little 
documentation to support his claim of longstanding right knee 
problems.  The Board notes that there is no medical evidence 
to the contrary.  The Board places great probative weight on 
the opinion from the VA physician, particularly due to his 
thorough review of the veteran's medical history and his 
detailed discussion of the etiology of the veteran's current 
right knee difficulties.  See Willis v. Derwinski, 1 Vet. 
App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 
(1993).

The Board essentially finds that it would, therefore, require 
resorting to an excessive degree of speculation to conclude 
that the veteran's current right knee problems are related to 
his active service.  The evidence is not in equipoise so as 
to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102.  Therefore, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a right knee disability.  


ORDER

Service connection for a right knee disability is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


